Per Curiam.
Upon a former appeal from a judgment of nonsuit we held that a prima facie case had been made out, and reversed the order of the lower court with instructions to put defendant to its proofs. 56 Wash. 529, 106 Pac. 207. From a judgment in favor of the defendant, this appeal is taken.
Reference to the former opinion will show that it was essential to plaintiff’s case that it prove that one A. A. D. Rahn was the agent of the defendant. The record in this case comprehends more than twelve hundred pages, nearly one thousand pages of typewritten testimony. We have undertaken to make ourselves familiar with the whole record, for *122each side asserts the falsehood and perjury of the other and insists or implies that a careful scrutiny of the evidence will sustain its contentions. The primary question involving only a question of fact, a review or critical analysis of a record of such volume would unnecessarily extend the limit of our opinion. It is enough to say that, while we may agree with counsel for both parties that there has been an overstatement of the truth by the adverse party, it is due no doubt to the time elapsing between the matters testified to and the trial. Yet, withal, a careful consideration of the evidence convinces us that the conclusions and judgment of the trial court are sustained by a preponderance of the evidence.
Errors of law in the rejection and admission of evidence are assigned as error, but our conclusion upon the main issue makes them immaterial. Nor would our judgment be different had the ruling of the court been otherwise in the respect complained of. One alleged error perhaps should be noticed. Plaintiff sought to introduce the testimony of the admitted principal of Rahn, taken in another case, as a declaration against interest. An examination of the deposition convinces us that it was properly rejected. It only tends to show that one of the officers of the defendant had an interest in the subject-matter of Rahn’s dealing in timber lands, and was wholly insufficient to prove that Rahn was the agent of the defendant; or, if it tended' to do so, it would not bind defendant, for the question of agency does not appear to have been an issue in the other case.
Judgment affirmed.